Citation Nr: 0026919	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 30 percent disabling.  

Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty from July 1980 to February 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

After a review of the record, I find that additional 
development is necessary prior to completion of appellate 
action.  Initially, I note that service connection was 
established for neck and back disabilities in an April 1990 
rating decision.  The veteran was afforded a 20 percent 
rating for mechanical neck pain and a 10 percent rating for 
mechanical low back pain.  The veteran was rated under the 
provisions pertaining to limitation of motion.  

Based on results of the August 1998 VA examination and 
reports private treatment received from P.N. Golomb, M.D., 
the RO reclassified the veteran's disabilities as cervical 
spine discogenic disease with polyradiculitis and lumbar 
discogenic disease with polyarthradiculopathy.  This 
reclassification is indicated in the September 1998 rating 
decision, by which the originating agency increased the 
disability rating for the cervical spine condition from a 20 
percent to a 30 percent rating and increased the veteran's 
disability rating for his lumbar spine disability from a 10 
to a 20 percent.  However, the disability ratings applied are 
those pertaining to limitation of motion.  The RO must 
determine whether or not the veteran is more appropriately 
rated under the provisions of 38 C.F.R. § 4.71a, Code 5293 
(1999) for intervertebral disc syndrome.  

Secondly, the December 1999 report from Dr. Golomb has raised 
other concerns that require additional investigation before 
completion of appellate review.  Pain is described as a 
primary feature of the veteran's service-connected 
disability.  Dr. Golomb states that 

"Pain is present to such an extent that 
as to be distracting to adequate 
performance of activities of work and is 
found to be irretractably and virtually 
incapacitating.... Physical activities such 
as walking or standing for lengthy 
periods of time, bending, stooping, 
lifting, crawling, squatting, climbing, 
reaching, etc., greatly increase pain to 
such a degree as to cause distraction 
from task or total abandonment of task 
and increase pain to such an extent that 
bed rest and medication are necessary.  
Drug side effects can be expected to be 
severe and to limit his effectiveness due 
to distraction, inattention, and 
drowsiness."  

In light of this opinion, additional physical examination 
should be conducted to determine the degree of functional 
loss due to pain associated with the veteran's service-
connected musculoskeletal disorders.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  Also, 
any addition reports of private or VA treatment and 
evaluation that have not been made a part of the record 
should be associated with the veteran's claims folder.  

Finally, I note that the record discloses that the veteran 
has been in receipt of disability benefits from the Social 
Security Administration (SSA) since February 2000.  However, 
the record did not show that the veteran's records were ever 
obtained.  These records may contain evidence relevant to the 
veteran's claim.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records.  Murincsak v. Derwinski 2 Vet. App 363, 
373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), 
the Court referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The RO should obtain copies of the 
Social Security Administration record 
that formed the basis of the award of 
disability benefits.  This should include 
a copy of the administrative law judge's 
decision, if possible.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should obtain reports any VA 
inpatient or outpatient treatment 
provided from 1998 to the present.  All 
evidence obtained should be associated 
with the veteran's claim folder.  

3.  The RO should take all appropriate 
action to obtain any additional treatment 
records that have not been associated 
with the veteran's claims folder.  In 
this regard, RO should contact the 
veteran through his representative to 
obtain information identifying his 
medical providers.  Based on the 
information provided by the veteran, the 
RO should take all appropriate action to 
obtain pertinent and available medical 
records of private treatment.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

4.  The RO should schedule an examination 
of both the cervical spine and the lumbar 
spine.  It is requested that the 
examination report of the cervical spine 
and the lumbar spine be sufficiently 
complete so as to comply with DeLuca, 
supra.  The examiner should address the 
criteria contained in diagnostic codes 
5290, 5292, 5293 and 5295.  The report of 
examination should include a detailed 
account of all manifestations of 
pathology in the cervical and lumbar 
spine found to be existing currently.  
All indicated special studies and tests 
including X-rays and range of motion 
studies should be accomplished.  Special 
attention should be given to the presence 
or absence of pain.  The examiner is 
requested to state at what point in the 
range of motion any pain occurs and at 
what point pain prohibits further motion.  
The examiner should describe any 
limitation of motion, instability and 
weakness, lack of normal endurance, 
functional loss due to pain, pain on use, 
weakened movement, excess fatigability, 
and incoordination that is demonstrated 
on objective evaluation.  If there is no 
pain, weakness, excess fatigability or 
incoordination, the absence of these 
factors must be noted in the report.  The 
examiner must obtain both active and 
passive ranges of motion (in degrees) 
indicating these findings on the report 
and stating what constitutes a normal 
range of motion (in degrees).  If there 
is any limitation of function, that 
should be described.  

5.  The RO then should review the 
veteran's claims for increased ratings 
for cervical spine and lumbar spine 
disabilities in light of the additional 
development.  The RO should consider the 
propriety of evaluating the service-
connected conditions under the provisions 
of 38 C.F.R. § 4.71a, Code 5293.  If the 
benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The veteran is advised that pursuant to 38 C.F.R. § 3.655, 
when the claimant without good cause fails to report for 
examination, the claim will be denied.  VA has a duty to 
fully inform the veteran of the consequences of the failure 
to undergo the scheduled examination. The remand serves as 
notification of the regulation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


